IN THE SUPREME COURT OF THE STATE OF NEVADA




                      DAVID COLVIN,                                           No. 69148
                                        Appellant,
                                    vs.
                      THE STATE OF NEVADA,
                                        Respondent.
                                                                                  FILED
                                                                                  JAN 1 3 2016
                                                                                  TRACIE K. UNDEMAN
                                                                               CLERK OF SUPREME COURT
                                                                              BY
                                                                                    DEPUTY CLERK




                                            ORDER DISMISSING APPEAL
                                  This is an appeal from a district court order denying a
                 I   * resentence motion to disqualify a judge. Eighth Judicial District Court,
                 Clark County; David B. Barker, Judge.
                                  When our initial review of the notice of appeal and documents
                      before this court revealed a potential jurisdictional defect, we ordered
                      appellant to show cause why this appeal should not be dismissed for lack
                      of jurisdiction. Specifically, we noted that no statute or court rule provides
                      for an appeal from an order denying a motion to disqualify a judge.               See
                      Castillo v. State,   106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990).
                      Appellant's response indicates that the motion to disqualify is intertwined
                      with a motion to withdraw a plea. However, appellant does not identify
                      any statute or court rule allowing for an appeal from an order denying a




SUPREME COURT
      OF
    NEVADA

(0) 1047A   ce
                                                                                                 -01 1 07
                motion to disqualify a judge. Accordingly, we conclude that we lack
                jurisdiction over this appeal and
                            ORDER this appeal DISMISSED. 1



                                        Douglas




                Cherry                                   Gibbons




                cc:   Hon. David B. Barker, District Judge
                      Alan J. Butte11 & Associates
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      David Colvin




                      1 \Are note that intermediate orders may be reviewed on appeal from
                a final judgment. NRS 177.045.

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                    2